DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Drawings
The drawings, received on 03 June 2020, are acceptable for examination.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Said claims recite “a microphone (101) configured to receive input speech and convert speech” in section a.  Here, the recitation, “speech”, is not consistent with a prior recitation.  In order to improve claim clarity, Examiner respectfully suggests amending to “a microphone (101) configured to receive input speech and convert the input .  Appropriate correction is required.
Claims 1 and 7 are objected to because of the following informalities:  Said claims recite “wherein the microphone (101) is coupled with the mobile device” in section a.  Here, the recitation, “the mobile device”, has not been previously recited.  In accordance with antecedent basis, Examiner respectfully suggests amending “the mobile device” to “a mobile device”.  Appropriate correction is required.
Claims 1 and 7 are objected to because of the following informalities:  Said claims recite “pre-processing modules including, but not limited to, acoustic echo cancellation (102) and noise reduction (103), wherein the echo cancellation module (102)”.  Here, the recitation, “the echo cancellation module”, has not been previously recited.  In accordance with antecedent basis, Examiner respectfully suggests amending to “pre-processing modules including, but not limited to, a acoustic echo cancellation module (102) and a noise reduction module (103), wherein the echo cancellation module (102)”.  Here, the recitation, “the echo cancellation module”.  Appropriate correction is required.
Claims 1 and 7 are objected to because of the following informalities:  Said claims recite “DSP”, “CPU”, “VLIW”, and “SIMD”.  Here, the acronyms have not been defined.  In order to improve claim clarity, Examiner respectfully suggests amending the first recitation of “DSP”, “CPU”, “VLIW”, and “SIMD” to “Digital Signal Processor (DSP)”, “Central Processing Unit (CPU)”, “Very Large Instruction Word (VLIW)”, and “Simple Instruction, Multiple Data (SIMD)” respectively.  Appropriate correction is required.
Claims 1 and 7 are objected to because of the following informalities:  Said claims recite “speech encoder module” and “the speech encoder”.  Here, Applicant is referring to the same .  Appropriate correction is required.
Claims 3 and 9 are objected to because of the following informalities:  Said claims recite “wherein the mobile device includes portable cell phone, mobile handset, mobile phone, wireless phone, cellular phone, portable phone, a personal digital assistant (PDA), and smartphones”.  Here, Applicant is claiming that the mobile device is all these devices, which is not Applicant’s intent.  Examiner respectfully suggests amending “wherein the mobile device includes portable cell phone, mobile handset, mobile phone, wireless phone, cellular phone, portable phone, a personal digital assistant (PDA), and smartphones” to “wherein the mobile device [[includes]] is one of a portable cell phone, a mobile handset, a mobile phone, a wireless phone, a cellular phone, a portable phone, a personal digital assistant (PDA), and a smartphone.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding Claim 1 and Claim 7, the phrase "but not limited to" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "but not limited to"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding Claims 2-6 and Claims 8-9, Claims 2-6 and Claims 8-9 are likewise rejected for depending upon rejected Claim 1 and rejected Claim 7 respectively.
Regarding Claim 3 and Claim 8, said claims are likewise rejected for reciting “but not limited to”.  Examiner respectfully suggests amending to “comprises” or “comprising”.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claim 7, the term “efficient transmission” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “efficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claims 2-6 and Claims 8-9, Claims 2-6 and Claims 8-9 are likewise rejected for depending upon rejected Claim 1 and rejected Claim 7 respectively.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claim 1 and Claim 7, the term “the voice communication modules between the two cores; and” in claims 1 and 7.  Here, the recitation, “the two cores”, renders the claim unclear because (1) there are no previous recitations of two cores and (2) the use of “the” is not in accordance with antecedent basis.  For the purpose of examination, Examiner will not treat the limitation because Examiner does not understand what Applicant intended.
Regarding Claims 2-6 and Claims 8-9, Claims 2-6 and Claims 8-9 are likewise rejected for depending upon rejected Claim 1 and rejected Claim 7 respectively.
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the preamble of claim 7 indicates a method; however, the steps are recited as hardware elements, which renders the claim unclear.  In order to fix the issue, Examiner will provide an example, which Applicant must apply to all the limitations of the claim.  For example, the claim presently recites: “the method comprising the steps of a. a microphone (101) configured to receive input speech and convert speech into an electrical signal, wherein the microphone (101) is coupled with the mobile device”.  This portion of the claim should be amended to “the method comprising: receiving, by a microphone (101), input speech and converting, by the microphone, the input speech into an electrical signal, wherein the microphone (101) is coupled a mobile device”.  The additional limitations should also be amended in the same manner.
Regarding Claims 8-9, Claims 8-9 are likewise rejected for depending upon rejected Claim 7.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Claim 4 recites “the pre-processing/post-processing modules are implemented on a DSP/VLIW processor” and “the speech encoder and decoder modules are implemented on a CPU with SIMD extensions”.  With regard to the pre-processing and post-processing modules, these modules appear to reside on different devices, thus how can they both be implemented on the same DSP/VLIW processor.  This renders the claim unclear because these modules appear to be separated by a wireless medium.  With regard to the speech encoder and the decoder module, these are also unclear because they appear to reside on separate devices.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, Claim 6 recites “implementation of all the modules (speech encoder, speech decoder, Pre- processing and Post-processing) on a single DSP/VLIW processor in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weingold et al. (US 20160104501 A1; hereinafter referred to as “Weingold”) in view of Jacobs et al. (US 20080043824 A1; hereinafter referred to as “Jacobs”) in view of Li et al. (US 8005023 B2; hereinafter referred to as “Li”) in view of Sebestyen et al. (US 6233324 B1; hereinafter referred to as “Sebestyen”) in view of Rahti et al. (US 20140046673 A1; hereinafter referred to as “Rahti”) in view of Ren et al. (A VLIW DSP for communication applications, 14 December 2015, 2015 Sixth International Green and Sustainable Computing Conference (IGSC), pp. 1-5, doi: 10.1109/IGCC.2015.7393733; See Reference U of Non-Patent Documents Section of Pg. 1 of the PTO-892) in further view of Lee et al. (US 20190384803 A1; hereinafter referred to as “Lee”).
Regarding Claim 1, Weingold discloses a system (100) for optimizing power consumption in voice communication in mobile devices, the system (100) comprising: 
a. a microphone (101) configured to receive input speech and convert speech into an electrical signal (¶31 & Fig. 2, Weingold teaches a microphone 502 configured to receive audible speech and convert said speech into an electrical signal), wherein the microphone (101) is coupled with the mobile device (¶31 & Fig. 2, Weingold teaches that the microphone 502 is coupled to a headset); 
b. pre-processing modules including, but not limited to, acoustic echo cancellation (102) and noise reduction (103) (¶31 & Fig. 5, Weingold teaches each microphone has echo cancelation and noise reduction), wherein the echo cancellation module (102) receives speech signals from the microphone (101) and then processed speech sample undergoes noise reduction (103) and the speech samples frame is pipelined to speech encoder (104) (¶54 & Fig. 5, Weingold teaches that the quantized speech, generated after echo cancelation, noise reduction, and digitization has occurred, is encoded into an encoded signal). 
However, Weingold does not explicitly disclose a speech encoder module (104) configured to compress/encode speech signals for efficient transmission over wireless channels, wherein the encoded signals are transmitted over transmission network (106) via a channel codec encoder (105); and a speech receiver (110) configured to receive post-processed speech from post-processing module (109).
Jacobs teaches a speech encoder module (104) configured to compress/encode speech signals for efficient transmission over wireless channels (¶67 & Fig. 3 (306), Jacobs teaches an encoder configured to encode analog data, from the transducer 206, for transmission over a communication link), wherein the encoded signals are transmitted over transmission network (106) via a channel codec encoder (105) (¶81 & Fig. 3 (316), Jacobs teaches transmitting the encoded signal over a communication link in a wide area network); and a speech receiver (110) configured to receive post-processed speech from post-processing module (109) (¶86 & Fig. 4 (410), Jacobs teaches receiving, by a peripheral device, processed data).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weingold by requiring a speech encoder module (104) configured to compress/encode speech signals for efficient transmission over wireless channels, wherein the encoded signals are transmitted over transmission network (106) via a channel codec encoder (105) and further requiring a speech receiver (110) configured to receive post-processed speech from post-processing module (109) as taught by Jacobs because offloading processing to other devices allows the device to be smaller and use less power (Jacobs, ¶10).

Li teaches post-processing modules including, but not limited to noise reduction (109), wherein the decoded speech samples are processed on a DSP/VLIW core (9:11-58 & 6:31-40, Li teaches microprocessors, using, VLIW, a decoded signal to perform echo cancellation to generate a clean signal) and wherein the post-processing module (109) transmits reconstructed speech signals received from the speech decoder module (108) (9:11-58 & 6:31-40, Li teaches the microprocessors generate a clean signal, from a decoder, to playback module).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weingold in view of Jacobs by requiring post-processing modules including, but not limited to noise reduction (109), wherein the decoded speech samples are processed on a DSP/VLIW core and wherein the post-processing module (109) transmits reconstructed speech signals received from the speech decoder module (108) as taught by Li because the reduction in multicast bandwidth causes a more efficient use of the spectrum (Li, Abstract).
However, Weingold in view of Jacobs in further view of Li does not explicitly disclose a speech decoder module (108) configured to decompress/decode the received compressed speech signal from a channel codec decoder (107), wherein the speech decoder module (108) is present at receiving end.
6:25-67, Sebestyen teaches a decoder the receives output speech signals from the memory in order to decode and decompress the speech signals into voice signals to be forwarded to the loudspeaker or earphone), wherein the speech decoder module (108) is present at receiving end (6:25-67, Sebestyen teaches the decoder is at a receiving device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weingold in view of Jacobs in further view of Li by including a speech decoder module (108) configured to decompress/decode the received compressed speech signal from a channel codec decoder (107), wherein the speech decoder module (108) is present at receiving end as taught by Sebestyen because the realization of auxiliary communication services regardless of whether the communication terminal equipment are connected to the communication network via analog or digital interfaces improves audio transmission (Sebestyen , 1:50-56).
However, Weingold in view of Jacobs in view of Li in further view of Sebestyen does not explicitly disclose the implementation is performed on a CPU with SIMD extensions (104) and the speech decoder is implemented on a CPU with SIMD extensions.
Rathi teaches the implementation is performed on a CPU with SIMD extensions (104) (¶44, Rathi teaches encoding audio using a processor having Single Instruction Multiple Data (SIMD) units) and the speech decoder is implemented on a CPU with SIMD extensions (¶44, Rathi teaches decoding audio using a processor having Single Instruction Multiple Data (SIMD) units).
Rathi, ¶12).
However, Weingold in view of Jacobs in view of Li in view of Sebestyen in further view of Rathi does not explicitly disclose the SoC is designed to have CPU with SIMD extensions and DSP/VLIW processing core to have pipelined implementation of the voice communication modules between the two cores.
Ren teaches the SoC is designed to have CPU with SIMD extensions and DSP/VLIW processing core (Pg. 1, §Introduction, Ren teaches a DSP architecture having a VLIW Digital Signal Processor (DSP) and capable of processing SIMD datapaths) to have pipelined implementation of the voice communication modules between the two cores (Pg. 1, §DSP Architecture, Ren teaches a DSP architecture implemented in a nine-stage pipeline processor).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weingold in view of Jacobs in view of Li in view of Sebestyen in further view of Rahti by requiring the SoC is designed to have CPU with SIMD extensions and DSP/VLIW processing core to have pipelined implementation of the voice communication modules between the two cores as taught by Ren because using VLIW and SIMD in DSP architectures improves data throughput when performing algorithms on communication systems (Ren, Abstract).

Lee teaches the echo cancellation module (102) and noise reduction module (103) is implemented in a DSP/VLIW processor (¶22 & ¶77 & ¶91, Lee teaches that echo cancellation and noise reduction may be performed by a processor.  Lee further teaches that the processor may be a DSP processor capable of Very Long Instruction Word (VLIW)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weingold in view of Jacobs in view of Li in view of Sebestyen in view of Rahti in further view of Ren by requiring the echo cancellation module (102) and noise reduction module (103) is implemented in a DSP/VLIW processor as taught by Lee because efficient implementation of discrete Fourier transform (DFT), fast Fourier transform (FFT), and discrete cosine transform (DCT) computations on processing units with vector processing engines reduces overall complexity (Lee, ¶4-5).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 1.
Regarding Claim 3, Weingold in view of Jacobs in view of Li in view of Sebestyen in view of Rahti in view of Ren in further view of Lee discloses the system as claimed in claim 1.
Jacobs further teaches the mobile device includes portable cell phone (¶26 & Fig. 4 (410), Jacobs discloses that a device may be a mobile telephone), mobile handset (¶26 & Fig. 4 (410), Jacobs discloses that a device may be a mobile telephone), mobile phone (¶26 & Fig. 4 (410), Jacobs discloses that a device may be a mobile telephone), wireless phone (¶26 & Fig. 4 (410), Jacobs discloses that a device may be a mobile telephone), cellular phone, portable ¶26 & Fig. 4 (410), Jacobs discloses that a device may be a mobile telephone), a personal digital assistant (PDA) (¶147, Jacobs discloses that the device may be a personal data assistant), and smartphones (¶26 & Fig. 4 (410), Jacobs discloses that a device may be a mobile telephone).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weingold in view of Jacobs in view of Li in view of Sebestyen in view of Rahti in view of Ren in further view of Lee by requiring the mobile device includes portable cell phone, mobile handset, mobile phone, wireless phone, cellular phone, portable phone, a personal digital assistant (PDA), and smartphones as taught by Jacobs because offloading processing to other devices allows the device to be smaller and use less power (Jacobs, ¶10).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 3.
Regarding Claim 4, Weingold in view of Jacobs in view of Li in view of Sebestyen in view of Rahti in view of Ren in further view of Lee discloses the system as claimed in claim 1.
Rahti teaches the speech encoder and decoder modules are implemented on a CPU with SIMD extensions (¶44, Rathi teaches decoding  and encoding audio using a processor having Single Instruction Multiple Data (SIMD) units).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weingold in view of Jacobs in view of Li in view of Sebestyen in view of Rahti in view of Ren in further view of Lee by requiring the speech encoder and decoder modules are implemented on a CPU with SIMD extensions as taught by Rathi because parallelizing algorithms, using SIMD, improves performance (Rathi, ¶12).
¶22 & ¶77 & ¶91, Lee teaches that echo cancellation and noise reduction may be performed by a processor.  Lee further teaches that the processor may be a DSP processor capable of Very Long Instruction Word (VLIW)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weingold in view of Jacobs in view of Li in view of Sebestyen in view of Rahti in view of Ren in further view of Lee by requiring the pre-processing modules are implemented on a DSP/VLIW processor as taught by Lee because efficient implementation of discrete Fourier transform (DFT), fast Fourier transform (FFT), and discrete cosine transform (DCT) computations on processing units with vector processing engines reduces overall complexity (Lee, ¶4-5).
Li teaches post-processing module is implemented on a DSP/VLIW processor (9:11-58 & 6:31-40, Li teaches microprocessors, using, VLIW, a decoded signal to perform echo cancellation to generate a clean signal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weingold in view of Jacobs in view of Li in view of Sebestyen in view of Rahti in view of Ren in further view of Lee by requiring post-processing module is implemented on a DSP/VLIW processor as taught by Li because the reduction in multicast bandwidth causes a more efficient use of the spectrum (Li, Abstract).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weingold in view of Jacobs in view of Sebestyen in view of Rahti in view of Ren in view of Lee in further view of Shivappa et al. (US 20200204280 A1; hereinafter referred to as “Shivappa”).

However, Weingold in view of Jacobs in view of Sebestyen in view of Rahti in view of Ren in view of Lee does not disclose the speech codec module (104, 108) includes, but not limited to, Adaptive Multi-Rate Narrow band codec (AMR-NB), Enhanced full rate codec (EFR), Half Rate codec (HR), Adaptive Multi-Rate Wideband (AMR-WB) and Enhanced Voice Services (EVS) codecs.
Shivappa teaches the speech codec module (104, 108) includes, but not limited to, Adaptive Multi-Rate Narrow band codec (AMR-NB) (¶112 | Application 62/783,917: ¶105, Shivappa teaches using an Adaptive Multi-Rate Narrow band codec (AMR-NB)), Enhanced full rate codec (EFR) (¶112 | Application 62/783,917: ¶105, Shivappa teaches using GSM-EFR Speech Codec (12.2 kbps)), Half Rate codec (HR) (¶112 | Application 62/783,917: ¶105, Shivappa teaches using GSM-HR speech Codec (5.6 kpbs)), Adaptive Multi-Rate Wideband (AMR-WB) (¶112 | Application 62/783,917: ¶105, Shivappa teaches using AMR Wideband Speech Codec (8.85 Kbps)) and Enhanced Voice Services (EVS) codecs (¶112 | Application 62/783,917: ¶105, Shivappa teaches using Enhanced Voice Services (EVS)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weingold in view of Jacobs in view of Li in view of Sebestyen in view of Rahti in view of Ren in further view of Lee by requiring the speech codec module (104, 108) includes, but not limited to, Adaptive Multi-Rate Narrow band codec (AMR-NB), Enhanced full rate codec (EFR), Half Rate codec (HR), Adaptive Multi-Rate Wideband (AMR-WB) and Shivappa, ¶10).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 2.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weingold in view of Jacobs in view of Sebestyen in view of Rahti in view of Ren in view of Lee in further view of Oster et al. (US 20010046659 A1).
Regarding Claim 5, Weingold in view of Jacobs in view of Sebestyen in view of Rahti in view of Ren in view of Lee discloses the system as claimed in claim 1.
However, Weingold in view of Jacobs in view of Sebestyen in view of Rahti in view of Ren in view of Lee does not disclose the optimizing power consumption is applicable in voice playback and voice record with no transmission.
Oster teaches the optimizing power consumption is applicable in voice playback and voice record with no transmission (¶37, Oster teaches employing a MPEG Layer 3 Audio Decoder Chip to implement voice recording and playback in situations without transmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weingold in view of Jacobs in view of Li in view of Sebestyen in view of Rahti in view of Ren in further view of Lee by requiring the optimizing power consumption is applicable in voice playback and voice record with no transmission as taught by Oster because introduces extremely low power consumption and minmial design effort (Oster, ¶37) (Shivappa, ¶10).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ERIC NOWLIN/Examiner, Art Unit 2474